Citation Nr: 1424139	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-23 933	)	DAT E
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


REMAND

The Veteran had active service from March 1996 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision, by the St. Louis, Missouri RO, which denied the Veteran's claim of entitlement to PTSD.  

Although the Veteran filed a claim of service connection for PTSD, the record includes a diagnosis of major depressive disorder.  The law requires that the Board address both.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  Essentially, the Veteran contends that he suffers from a psychiatric disability as a result of sexual assault during service.  After review of the records, the Board has determined that the pending appeal must be remanded for further development.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be:  medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror. 

If the claim for PTSD is based upon personal assault, there are a number of types of evidence that may be considered in support of the claimed stressor incident even though the incident is not mentioned in the service personnel or medical records.  See M21-1, Part III, par. 5.14d; see also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 393, 399 (1998).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f) (3).  When the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304(f) (3).  

As the record showed that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Throughout the pendency of the appeal the Veteran has asserted that during service aboard the USS Cape St. George, in October 1996, he was sexually assaulted by several soldiers who touched him inappropriately and threatened him; he was told that it was part of an initiation.  However, the Veteran's claimed stressor of a physical or sexual assault has not been verified.  

The Board notes that, on the occasion of the Veteran's separation examination, in March 2004, he reported frequent trouble sleeping and depression and excessive worry.  

Moreover, while the Veteran's service personnel records include mostly positive evaluation reports, on the occasion of his evaluation in March 2004, it was noted that, during his reporting period, "he has shown total disregard and lack of judgment in his personal behavior.  This behavior has led to cancellation of his Government Travel Card, traffic violations, and he has had three alcohol related incidents to include a charge of DWI twice."  It was also felt that this change of attitude, lack of maturity, and unwillingness to do the right thing was tragic.  

On the occasion of his VA examination in October 2012, the Veteran reported two stressors as the cause of his claimed PTSD.  The Veteran indicated that, in October 1996, when he first boarded the ship, he was molested and raped by 3 people who told him that it was an initiation; they placed their penis' in his mouth and he was touched inappropriately.  The Veteran also reported being threatened.  The Veteran recalled another incident that occurred in July 2000 in the Persian Gulf on board the USS Cape St. George.  He stated that the ship when dark around 11 pm while he was fixing things; he passed out in the engine room and fell.  The Veteran recalled being kicked and was told that the ship was "dead in the water" and had been "pinged" by hostile fire.  Following a mental status examination, the examiner stated that the Veteran did have a diagnosis of PTSD that conforms to the DSM-IV criteria, and that both of the reported stressors were adequate to support a diagnosis of PTSD, and they both contributed to the Veteran's diagnosis of PTSD.  The examiner stated that the Veteran's PTSD was at least as likely as not related to the claimed in-service stressors.  

In denying the Veteran's claim, in a supplemental statement of the case (SSOC), issued in February 2014, the RO stated that the service records contained no evidence showing that he was assaulted at any time during service.  The RO noted that when a personal assault is not shown in the official records, they may consider changes in behavior (or "markers") that occurred after the assault to be evidence that the assault occurred.  They noted that the service treatment and personnel records included no documentation of changes of behavior or "markers."  

However, as noted above, in the case of a claim for service connection for PTSD based on personal assault, evidence of behavior changes in response to the stressor can serve to provide the necessary credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f) (5).  VA may submit all available evidence to an appropriately qualified medical provider for an opinion as to whether the assault occurred.  Id; see also Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (a medical opinion can serve to provide credible supporting evidence of a personal assault).  

In light of the March 2004 evaluation report and separation examination, the Board believes that another VA examination is necessary to assist the Board in determining whether the Veteran's reports of sexual assault during service are credible and whether his currently diagnosed PTSD and major depressive disorder are related to service, including credible reports of sexual assault.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment or evaluation for any psychiatric disorder.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from a personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD and/or major depressive disorder, are related to the alleged incident.  The examiner must comment on the March 2004 evaluation report.  The examiner must provide an explanation for each opinion expressed and the foundation for all conclusions should be clearly set forth.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

